Citation Nr: 0920918	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-37 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as due to exposure to herbicides and as secondary to service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION


The Veteran served on active duty from January 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 Regional Office (RO) 
in Milwaukee, Wisconsin rating decision, which denied the 
claim on appeal.


FINDING OF FACT

The Veteran's current hypertension disability is not shown to 
be due to an event or incident of the Veteran's period of 
military service; nor is it shown to have been caused or 
aggravated by a current psychiatric disability, to include 
PTSD.


CONCLUSION OF LAW

The Veteran's current hypertension disability is not due to 
Agent Orange exposure or other disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service; nor can it be found to be 
proximately due to or the result of any service-connected 
psychiatric disability, to include service-connected PTSD.  
See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
the Department of Veteran's Affairs (VA) has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in June 2006 and September 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The September 2007 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board notes the Veteran was provided VA examinations in 
July 2006 and July 2007, at both of which he was diagnosed 
with essential hypertension, and both of which addressed the 
issue of whether the hypertension was caused or aggravated by 
the service-connected PTSD.  

The Board acknowledges that neither the July 2006 nor the 
July 2007 VA examination discussed whether the Veteran's 
current hypertension was related to his in-service exposure 
to herbicides.  In Robinson v. Mansfield, 21 Vet. App. 545 
(2008), however, the Court held that VA is not obligated to 
investigate all possible theories of entitlement.  In 
reaching that conclusion, the Court observed that the duty to 
provide a medical examination as to whether a particular 
theory of service connection has merit is explicitly limited 
to situations where there is already some evidence in the 
record of a current disability, and some evidence that 
indicates that the disability may be associated with the 
claimant's military service.  38 U.S.C. § 5103A(d)(2)(B).  
The Court determined that, had Congress wanted the Secretary 
to automatically provide an examination on all possible 
theories, § 5103A would not be written as it is.  In this 
regard, the Court concluded that, if the evidence is 
insufficient to reach the low threshold necessary to trigger 
the duty to assist under McLendon, then any failure to 
discuss the theory is not prejudicial. 
 
In this regard, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, VA must provide 
a veteran with a medical examination where there is (1) 
competent evidence of a current disability, or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability, or persistent or recurrent 
symptoms of a disability, may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim. 
 
In this case, the Board notes that the claims folder contains 
no medical evidence suggesting a relationship between the 
Veteran's current hypertension and in-service herbicide 
exposure.  Although the Veteran has submitted treatise 
evidence, such evidence only addressed the possibility of a 
relationship between his hypertension and his PTSD, and not 
the possibility of a relationship between his hypertension 
and herbicide exposure.  The Board notes, and as discussed in 
more detail below, the Veteran has cited to findings of the 
National Academy of Science (NAS) in support of his 
contention that his hypertension is related to herbicide 
exposure.  However, as will be discussed in greater detail 
below, the NAS has, in fact, stated that more credible 
evidence exists against a relationship between herbicide 
exposure and hypertension.  Thus, the Board finds that the 
criteria of McLendon have not been met with respect to this 
theory of entitlement. 

Furthermore, as a lay person, the Board finds that the 
Veteran is not be comment to offer an opinion on a matter 
clearly requiring medical expertise, such as the etiology of 
hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore, this is not a case in which the 
Veteran's lay beliefs alone can serve to establish any 
association between the hypertension and his in-service 
herbicide exposure so as to satisfy the requirements of 
McLendon. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
Certain diseases, to include hypertension, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As there is no evidence or claim that the 
Veteran was diagnosed with hypertension within one year of 
service, the above provision is not applicable. 
 
Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

Alternatively, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).  Hypertension, however, is not listed among such 
diseases.  38 C.F.R. § 3.309(e) (2008). 
 
The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a veteran is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on 
other grounds (Fed. Cir. Dec. 15, 2000).   In order to 
establish direct service connection for a disability, there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  Accordingly, the Board will 
consider service connection on a presumptive and direct 
basis.

The Veteran has contended that he has hypertension that was 
caused or aggravated by his service-connected PTSD.  In 
August 2007, the Veteran also submitted as evidence an email 
discussing a relationship between hypertension and herbicide 
exposure.  

In this regard, the Veteran's DD-214 reflects that that he 
had nearly fourteen (14) months of service in Vietnam, during 
his active duty from January 1968 to September 1969.  The 
Veteran's medals included the Vietnam Campaign Medal, 
National Defense Service Medal, Vietnam Service Medal, Combat 
Infantryman's Badge, Purple Heart Medal, and Bronze Star 
Medal.  For these reasons, herbicide exposure may be 
presumed.  

The Veteran's service treatment records reflect no 
symptomatic complaints, treatment for, or diagnoses of 
hypertension.  Also, the Veteran does not allege hypertension 
began while in the service.  Rather, he alleges his current 
condition developed decades after service as a result of his 
service-connected PTSD or in-service herbicide exposure. 
 
After service, the Veteran was service connected for PTSD in 
January 1993, effective January 1992.  Treatment records 
indicate a diagnosis of hypertension by at least November 
1999, based on a letter from a VA physician noting treatment 
for hypertension.  In July 2006 the Veteran reported that his 
blood pressure was "ok" at home, but elevated during 
medical examination.  The Veteran and treatment provider 
discussed "white coat syndrome," described as elevated 
blood pressure under stress.  The Veteran agreed to monitor 
his blood pressure at work and other stressful times.  

In July 2006, the Veteran was afforded a VA examination, 
where his diagnosis of essential hypertension was confirmed.  
The Veteran's blood pressure was observed as 140/80, 135/80, 
and 140/80.  A resting myocardial perfusion scan and kidney 
and liver testing were performed, all of which were normal.  
The examiner noted a baseline in-service blood pressure from 
January 1968 of 114/72.  The examiner opined that the 
Veteran's hypertension was "less likely related to or 
aggravated by [his service-connected] conditions, literature 
does not support this and his available labs has no evidence 
of secondary complications."

In August 2006, during a VA treatment visit, the Veteran's 
blood pressure was observed as 170/100, 160/90, and 190/105 
and he noted pressure at work and home.  The treatment 
provider made an assessment of uncontrolled hypertension, 
rule out secondary to anxiety.  In September 2006, an 
addendum was added noting blood pressure systolic readings 
taken at home varying between 116 and 144 and diastolic 
readings mainly less than 85, with a few of 88 and 89 and one 
of 91.  The provider noted, "His anxiety has a lot of effect 
on bp readings."

The Veteran's VA treating physician wrote a letter, dated in 
November 2006, stating, in relevant part, "[The Veteran's] 
blood pressure has been getting worse at the same time that 
his PTSD is also getting worse.  [He] [h]as been taking 
higher dosage of his blood pressure medication now.  
Additional medication was added recently to control his 
anxiety from PTSD."

The Veteran's VA treating physician wrote an additional 
letter, dated in January 2007, that stated, in relevant part, 
"His service connected PTSD got worse and his hypertension 
also got worse.  His worsening of hypertension is obviously 
the result of worsening of PTSD."

In July 2007, the Veteran was afforded a second VA 
examination.  The Veteran reported that his blood pressure 
was first observed to be elevated "probably in the early 
90s."  The Veteran's blood pressure was twice measured as 
142/92.  The Veteran reported diagnosis of PTSD in 1992 and 
the examiner noted a report in a previous rating decision 
attributing PTSD symptoms as starting in 1984.  The examiner 
diagnosed the Veteran with essential hypertension and opined, 
"It is not at least as likely as not that the service-
connected PTSD directly caused the hypertension" or 
"aggravated his hypertension beyond its nature 
progression."  The examiner explained his opinion by noting 
the Veteran's PTSD symptoms began in 1984, but his 
hypertension was not diagnosed until 1999.  The examiner also 
noted that the prescribed medication kept the Veteran's blood 
pressure under control from 1999 until "a year ago."  The 
examiner observed the Veteran's current blood pressure was 
"borderline" and that he had no other complications.  
Finally, the examiner stated "stress can temporarily elevate 
blood pressure in all individuals (the adrenaline 'flight or 
fight response'), this is a normal response to catecholamine 
release and such temporary elevation does not cause a 
permanent worsening of the hypertension."

The Veteran clearly has a current diagnosis of hypertension.  
The crucial inquiry, therefore, is whether the Veteran's 
current hypertension, or any other disability, is related to 
herbicide exposure, his service-connected PTSD, or any other 
incident of service.  For the reasons and bases set forth 
below, the Board concludes it is not. 
 
With respect to the Veteran's claim that his current 
hypertension was caused or aggravated by his service-
connected PTSD, the Board notes there is conflicting evidence 
of record.  In general, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, his knowledge and skill in 
analyzing the data, and his medical conclusion.  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000). 
 
The Board acknowledges the multiple letters from the 
Veteran's treating VA physician attributing the Veteran's 
current condition to his service-connected PTSD.  The basis 
for this medical nexus appears to have been the belief that 
because his blood pressure and PTSD symptoms were both 
worsening that the "worsening of hypertension is obviously 
the result of worsening of PTSD."  The VA physician provided 
no rationale for the opinion, other than that the opinion was 
"obvious."  By contrast, the VA examinations and opinions 
consistently found no link between the Veteran's current 
hypertension and his service-connected PTSD.  The July 2006 
VA examiner reviewed the claims file and contemporaneous 
testing, as well as conducted physical examination and 
discussion with the Veteran.  The examiner's opinion 
expressing a negative link between hypertension and PTSD 
relied on the above, the absence of supporting literature, 
and no laboratory evidence of secondary complications.  The 
July 2007 VA examiner reviewed the claims file, discussed 
with the Veteran his current symptoms and history, and 
conducted a physical examination.  The examiner concluded 
there was no link between hypertension and PTSD because 
stress could cause discrete increased blood pressure, but not 
a permanent worsening of the Veteran's hypertension. 

Based on the foregoing, the Board finds that the greater 
weight of probative evidence is against finding the Veteran's 
current hypertension was caused or aggravated by his service-
connected PTSD.  The July 2006 and July 2007 VA examiners' 
opinions were based on a complete review of the claims file 
and provided a thorough basis and rationale for their 
opinions.  The Veteran's private treating physician, by 
contrast, stated only that a link between his current 
hypertension and service-connected PTSD was "obvious," 
based on the worsening of both conditions.  Moreover, as 
noted above, the Veteran is not competent as a lay person to 
link his current hypertension to PTSD or other incident of 
service.  See Jandreau, supra.  Thus, the Board finds the 
July 2006 and July 2007 VA examination opinions to be the 
most probative evidence of record as to whether the Veteran's 
current hypertension was caused or aggravated by his service-
connected PTSD. 
 
The Board has considered the treatise evidence submitted by 
the Veteran discussing a general link between anxiety and 
blood pressure.  The Board notes that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  Similarly, the Board notes the 
August 2006 VA treatment record stating a relationship 
between the Veteran's observed blood pressure and his anxiety 
level.  

The August 2006 record, however, as well as the treatise 
evidence, did not specifically relate diagnosed hypertension 
to anxiety or any service-connected condition, but rather 
addressed the presence of elevated blood pressure readings 
during episodes of anxiety.  By contrast, the July 2007 VA 
examiner acknowledged that anxiety is known to be associated 
with temporary elevated readings, but the examiner explained 
that such temporary elevation does not cause a permanent 
worsening of hypertension.  This finding is consistent with 
that of the earlier VA examiner, who referred to medical 
literature in support of his opinion that specifically ruled 
out a relationship between elevated blood pressure and the 
Veteran's PTSD.  Thus, the Board places much more probative 
weight on the opinions of the VA examiners than on the 
treatise evidence or the August 2006 treatment record.  

With respect to the Veteran's claim that his current 
hypertension was caused or aggravated by his in-service 
herbicide exposure, the Board notes there is no specific 
medical evidence of record supporting the Veteran's 
contention.  In addition, and as noted above, the Veteran is 
not competent as a lay person to link his current 
hypertension to in-service herbicide exposure.  See Jandreau, 
supra.  The Board acknowledges the Veteran submitted an email 
dated in August 2007 that "the National Academy of Sciences 
announced today that, after an extensive review of studies 
and medical literature published since 2004, hypertension 
satisfied the 'limited or suggestive evidence of an 
association' for those exposed to herbicides while serving in 
Vietnam."  The Board observes, however, that the National 
Academy of Science (NAS) concluded that there was 
"inadequate or insufficient information to determine whether 
an association exists between exposure to herbicides and 
circulatory disorders," to include hypertension.  It is 
further noted that the Secretary of VA determined the 
credible evidence against an association between herbicide 
exposure and hypertension outweighs the credible evidence for 
such an association.  See 72 FR 32395-32407 (June 12, 2007).  

Given the Veteran's duties in the infantry in service, the 
Board has considered the potential application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  In this instance, the Veteran has not alleged the 
onset of symptoms of hypertension during service or for many 
decades since service.  Thus, the Veteran's assertions of a 
relationship between his hypertension and either his 
herbicide exposure or his service-connected PTSD are beyond 
his competent, and the presumption afforded under 38 U.S.C.A. 
§ 1154(b) does not assist in establishing a nexus between 
that disability and service or a service-connected 
disability.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

In summary, as the Veteran's hypertension is not a 
presumptive disease associated with exposure to herbicides 
and there is no specific competent evidence linking the 
Veteran's hypertension to in-service herbicide exposure, 
service connection for hypertension based on in-service 
herbicide exposure is not warranted.  See Hickson, supra.  
With respect to the Veteran's claim that his hypertension was 
caused or aggravated by his service-connected PTSD, the Board 
observes it may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), but must rely on an informed medical opinion in order 
to adjudicate a claim.  In this case, while there is 
certainly probative evidence weighing both for and against 
the claim, the Board finds that the greater weight of the 
probative evidence is against.  While the Board is 
sympathetic to the Veteran's sincere belief that he incurred 
hypertension from his service-connected PTSD and in-service 
herbicide exposure, the greater weight of competent medical 
evidence of record does not support this contention.  
Therefore, service connection may not be granted on a 
secondary basis.

With regards to otherwise granting service connection on a 
direct basis, the Board notes that regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service or symptomatology was consistent from service.  38 
C.F.R. 3.303(d) (2008).  Currently, there is no evidence of 
record indicating the Veteran was treated for or diagnosed 
with hypertension in service, nor does the Veteran argue the 
condition began in service or that he experienced a 
continuity of symptomatology from service.  Furthermore, no 
medical opinion has related his current hypertension directly 
to service, rather due to herbicide exposure or any other 
incident of military service.  Therefore, service connection 
for hypertension on a direct basis is not warranted. 
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension, claimed 
as due to exposure to herbicides and as secondary to service-
connected posttraumatic stress disorder (PTSD), is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


